Title: Treasury Department Circular to the Collectors of the Customs, 13 May 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Sir
Treasury DepartmentMay 13th. 1790

The second moiety of one years pensio⟨n⟩ will be payable to the Invalids on the fifth day of June next: The sum to be paid in your State is estimated to be Eight thousand two hundr⟨ed⟩ and fifty three dollars, which you will retain in your hands out of the Monies received by you for duties on Imports and Tonnage and pay the same upon such evidences as the Secretary at War shall direct, agreeably to my former instruct⟨i⟩ons of the 30th. of January last. The drafts from the Treasury shall in the mean time be regulated as to leave a sufficient sum in your hands to answer the intended purpose: such however as may be drawn are by all means to be paid.
I am Sir Your Obedt. servant
A HamiltonSecy of the Treasy
